Case 3:21-cv-01093-LAB-MSB Document 25 Filed 06/15/21 PageID.5 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                               SAN DIEGO DIVISION
11
12   IN RE: BANK OF AMERICA                       Case No. 21-md-02992-LAB
     CALIFORNIA UNEMPLOYMENT
13   BENEFITS LITIGATION
                                                  ORDER:
14
                                                  1) SETTING STATUS
15                                                   CONFERENCE;
                                                  2) REQUIRING STATUS
16                                                   REPORT;
17                                                3) ESTABLISHING
                                                     PROCEDURES FOR FILING
18                                                   AND DOCKETING;
19                                                4) ASSIGNING MAGISTRATE
                                                     JUDGE; and
20                                                5) STAYING DEADLINES,
21                                                   DISCOVERY, AND MOTION
                                                     PRACTICE
22
23          Pursuant to 28 U.S.C. § 1407, the Judicial Panel on Multidistrict Litigation
24   (“JPML”) has transferred to this Court certain civil actions from multiple districts
25   involving one or more common questions of fact for coordinated and consolidated
26   pretrial proceedings. (ECF No. 1.)
27         The Court will hold a Status Conference in this matter on July 19, 2021 at
28   11:30 a.m. in Courtroom 14A in the James M. Carter and Judith N. Keep United


                                              1
Case 3:21-cv-01093-LAB-MSB Document 25 Filed 06/15/21 PageID.6 Page 2 of 5



 1   States Courthouse at 333 West Broadway, San Diego, CA 92101. At the Status
 2   Conference, the Court will discuss with counsel the status of these cases in addition
 3   to the following issues:
 4            A. The proposed organizational structure governing each group of parties
 5                whose interests are similarly aligned, including the appointment of lead,
 6                liaison, and/or coordinating counsel. In this regard:
 7                   1) Counsel for each Plaintiff should immediately confer to discuss a
 8                      proposed organizational structure and the selection of a plaintiffs’
 9                      steering committee (“PSC”) and lead, liaison, and/or coordinating
10                      counsel. If an agreement can be reached, plaintiffs’ counsel must
11                      submit a recommended organizational structure and list of the
12                      selected lead, liaison, and/or coordinating counsel and the PSC
13                      members no later than July 6, 2021. Alternatively, if an agreement
14                      cannot be reached, the Court will determine a process and set a
15                      timeline for selection of the PSC and lead, liaison, and/or
16                      coordinating counsel at the Status Conference.
17                   2) The duties and responsibilities of the PSC will be set by the Court
18                      in a future order.
19            B. Whether a master consolidated complaint or complaints will help
20                facilitate or focus this case for dispositive motions and/or for trial. Any
21                such master consolidated complaint should omit pendent state claims.
22            C. Suggestions on the content and timing for submission of a proposed
23                Case Management Order (“CMO”).
24            D. Counsel’s proposed schedule for resolution of future dispositive
25                motions.
26         In the interim, the Court ORDERS:
27            A. Counsel for defendants must prepare and file a joint list of all related
28                cases pending in state or federal court that have not yet joined this MDL


                                                2
Case 3:21-cv-01093-LAB-MSB Document 25 Filed 06/15/21 PageID.7 Page 3 of 5



 1              matter and, to the extent known, the status of those cases. This list must
 2              be submitted no later than July 6, 2021. Counsel for the defendants must
 3              also promptly notify plaintiffs’ counsel in the cases not joined of this
 4              pending Status Conference.
 5           B. Any party may submit proposed agenda items for the July 19, 2021
 6              Status Conference by filing a list of such items no later than
 7              July 6, 2021. Any such list must not exceed two pages, without
 8              attachments, and must consist of bullet point items, without argument
 9              or legal analysis, reasoning, or justification.
10           C. All attorneys of record for parties who appeared in the transferor court
11              prior to transfer of this MDL need not enter an additional appearance
12              before this Court. Counsel who did not appear in a related action prior
13              to the consolidation and who are not a member of the Bar of this Court
14              may be admitted pro hac vice upon the proper filings with the Clerk of
15              the Court as provided by the Local Rules of this District. An attorney
16              admitted pro hac vice for the MDL shall be admitted pro hac vice for
17              all member cases without the need for further pro hac vice motions or
18              fees. All counsel are expected to familiarize themselves with prior court
19              orders and proceedings from this Court, as well as the Local Rules of
20              the Southern District of California (https://www.casd.uscourts.gov/
21               assets/pdf/rules/2021.03.24%20Local%20Rules.pdf).
22           D. All the parties shall comply with the Electronic Case Filing (“ECF”)
23              Administrative Policies and Procedures Manual for this District
24              (https://www.casd.uscourts.gov/ assets/pdf/attorney/Electronic%20Ca
25              se%20Filing%20Procedures%20Manual.pdf)            for   all   documents
26              submitted for filing before this Court. Service through ECF shall be
27              deemed sufficient with no additional service required. Additionally, the
28              Court establishes the following procedure for filing and docketing:


                                              3
Case 3:21-cv-01093-LAB-MSB Document 25 Filed 06/15/21 PageID.8 Page 4 of 5



 1                 1) Case No. 21-MD-2992 is designated as the lead case for all
 2                    related California unemployment benefits claims against Bank of
 3                    America.
 4                 2) All filings related to the MDL that are generally applicable to all
 5                    related cases are to be filed only in the lead case, 21-MD-2992.
 6                    Non-exhaustive examples include discovery disputes and
 7                    scheduling motions.
 8                 3) Filings that are specific to an individual plaintiff and that are not
 9                    generally applicable to the MDL proceedings are to be filed only
10                    in the individual case assigned at filing. Non-exhaustive examples
11                    include joint or unopposed motions to file an amended complaint
12                    and motions to substitute plaintiff.
13                 4) As of the date of this order, all new complaints involving
14                    unemployment claims against Bank of America must be filed
15                    individually and given their own individual case number at the
16                    time of filing. Counsel must indicate at the time of filing that such
17                    complaints are related to 21-MD-2992.
18                 5) Minute entries for hearings generally applicable to all
19                    proceedings (e.g., motion hearings, status and case management
20                    conferences) will be docketed in the lead case, 21-MD-2992.
21                 6) Minute entries for hearings that are not generally applicable will
22                    only be docketed in the individual case only, and not as part of
23                    the lead case.
24                 7) Court orders that are generally applicable to all MDL cases will
25                    be docketed in the designated lead case only. No other
26                    generally applicable orders will be docketed in the individual
27                    cases following issuance of this order.
28                 8) Court orders that are applicable only to an individual plaintiff will


                                             4
Case 3:21-cv-01093-LAB-MSB Document 25 Filed 06/15/21 PageID.9 Page 5 of 5



 1                     be docketed in the individual case only.
 2                  9) Counsel not already associated with Case No. 21-MD-2992 are
 3                     instructed file a notice of appearance in the lead case and the
 4                     appropriate individual case(s).
 5            E. All deadlines (including but not limited to those for responsive
 6               pleadings), all discovery, and all motion practice are STAYED until
 7               after entry of the CMO.
 8            F. All parties shall take reasonable steps to preserve documents and other
 9               records, including electronic documents, containing information
10               potentially relevant to the subject matter of this litigation.
11            G. Counsel may appear at the July 19, 2021 Status Conference in person or
12               by telephone. The parties and party representatives need not participate.
13               If counsel wish to participate by telephone, they must confer with other
14               counsel of record and create an agreed-upon plan to set up a conference
15               call to accommodate all interested counsel and circulate that plan among
16               all known counsel. This plan and a list of all counsel participating by
17               telephone must be submitted to the Court no later than July 6, 2021.
18         Finally, the Court assigns Judge Michael S. Berg to serve as the magistrate
19   judge on the MDL and all member cases.
20         IT IS SO ORDERED.
21
22   Dated: June 15, 2021
                                               Hon. Larry Alan Burns
23                                             United States District Judge
24
25
26
27
28


                                               5
